[SEC CORRESPONDENCE] Northern Oil and Gas, Inc. 315 Manitoba Ave – Suite 200 Wayzata, MN 55391 August 3, 2010VIA EDGAR AND FACSIMILE U. S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: H. Roger Schwall, Assistant Director Re:Northern Oil and Gas, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 8, 2010 File No. 0-33999 Ladies and Gentlemen: This correspondence confirms that Northern Oil and Gas, Inc. (the “Company”) intends to respond by Friday, August 20, 2010 to the correspondence received from the United States Securities and Exchange Commission (the “SEC”) on July 30, 2010 concerning the above-referenced filing.We appreciate your willingness to allow the Company additional time to respond to the SEC’s inquiry in light of the fact that the Company is currently finalizing its Quarterly Report on Form 10-Q, which will be filed with the SEC on Monday, July 9, 2010. Please feel free to contact me at 952-476-9800 with any questions. Sincerely, Northern Oil and Gas, Inc. /s/ James R. Sankovitz James R. Sankovitz Chief Operating Officer and General Counsel
